Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Page 4, filed 3/9/22, with respect to the rejection(s) of claim 11 under 35 U.S.C. 112(b) has been withdrawn since this claim has been cancelled.  However, upon further consideration, a new ground(s) of rejection is made in view of indefinite matter in the claims.
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 as being upatentable over Takesave in view of Andrew have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, line 2 recites limitation “and the first brush portion is softer than the second brush portion” it is unclear what property makes the first brush portion being considered “softer” than the second brush portion in light of the disclosure. For examination purposes, “softer” has been construed as material that is more easily compressed or deformed relative to another based on either the material composition or processing (i.e. the diameter of the fiber, material porosity, etc.) 
Regarding Claim 9, it is unclear what is intended to be claimed, since preamble is drawn to cleaning roller and the limitations of the claim are drawn to an extra part, the removal tool, the claim appears to be claiming a cleaning kit, therefore the claim is unclear as recited. For examination purposes, this claim has been construed as though the preamble recited “A cleaning kit comprising the cleaning roller according to Claim 1, and further comprising a removal tool…”
Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (Us 20120311813 A1).
Regarding claim 1, Gilbert teaches A cleaning roller comprising: a roller member (310) having a cylindrical shape (See figure 21) and a hollow space formed therein (see between 350 and 140 in figure 21), and a brush (see Para. [0104] “cleaning head rollers/brushes disclosed and illustrated herein may include, for example, brushes as disclosed in U.S. patent application Ser. No. 13/028,996, filed Feb. 16, 2011 , titled Vacuum Brush, the disclosure of which is incorporated by reference herein in its entirety” see e.g., Brush 10 of application 13028996 incorporated by reference) covering an outer surface of the roller member (310); and a pivotal axle portion (2200) arranged inside the hollow space of the roller member (figure 22 is a cross section of a roller); wherein the roller member is made of a soft material to allow the roller member to be compressed by an external force exerted thereon (Gilbert Para [0026] “the compressible roller further includes a resilient compressible material disposed between the flexible tubular member and the rigid drive shaft. The resilient compressible material may be, for example, TPU foam, EVA foam, or polypropylene foam,”), and the roller member is deformed together with the brush, wherein the pivotal axle portion includes an axle sleeve (2200) and a plurality of connecting ribs (340), the axle sleeve is disposed inside the hollow space (Figure 22 of gilbert), and the connecting ribs (340) are extended from the axle sleeve (2200) and connected to an inner surface of the roller member (Figure 22), and wherein the axle sleeve comprises a key groove (2210), and the connecting ribs (340) and the brush (Brush 10 of application 13028996 incorporated by reference) are located on two sides of the roller member opposite to each other (Brush is located on outside of roller and ribs are located inside the roller).	
Regarding Claim 2 Gilbert teaches all the limitations of claim 1 and in addition teaches wherein the hollow space (seen in figure 21) of the roller member (310) includes a plurality of supporters (140) formed therein and arranged at two sides of the pivotal axle portion respectively (see figure 21).
	Regarding Claim 3, Gilbert teaches all the limitations of claim 2 and in addition teaches wherein the supporters are made a rubber or sponge material (Gilbert Para [0139] "Two foam inserts 140 are shown, which fit into the tubular tube 350 to provide a collapsible, resilient core for the tube”, “spokes 340 shown in FIG. 6… can be combined with curvilinear spokes”).
	Regarding Claim 4, Gilbert teaches all the limitations of claim 1 and in addition teaches wherein the brush (10 of application of 13028996 incorporated by reference) comprises a first brush portion (Bristles 132 of 13028996 incorporated by reference see Para. [0104]) and a second brush portion (bristles 130 of 13028996 incorporated by reference see Para. [0104]), and the first brush portion is softer than the second brush portion (13028996 Para [086] “A first set of bristles 130 may have a relatively larger diameter than a second set of bristles 132” a smaller bristle diameter would result in a softer brush).
	Regarding Claim 5, Gilbert teaches all the limitations of claim 2 and in addition teaches wherein the AFTER FINAL16/821,621-2-Dkt. No.: OP-108001062roller member (Gilbert tube 310) includes a slot (Gilbert, 350 defined by the walls 360) disposed on the outer surface thereof (Shown in figure 21 of Gilbert).
	Regarding Claim 6, Gilbert teaches all the limitations of claim 5 and in addition teaches wherein the slot is of a "V" or "U" shape (Gilbert portion between chevron vane 360; see Fig. 21 and 22), or is formed by a wave shape (Gilbert portion between chevron Vane 360 see Fig. 21 and 22) or a plurality of spiral lines.
	Regarding Claim 7, Gilbert teaches all the limitations of claim 1 and in addition teaches wherein the pivotal axle portion (2200 of gilbert) is integrally formed with the roller member (350; See figure 22 of Gilbert and Para [0009] ”The resilient tubular member has integrally formed therein a plurality of resilient curvilinear spokes extending between an inner surface of the flexible tubular member and a hub disposed along the longitudinal axis of the tubular member.”).
Regarding Claim 10, Gilbert teaches a dust removal apparatus (Robotic vacuum of figure 1 of Gilbert), comprising a cleaning roller according to claim 1 (see rejection of claim 1 above.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 20120311813 A1) in view of Jennies Garage (See NPL) herein Jennies.
Regarding Claim 9, Gilbert teaches all the limitations of claim 1 but does not teach further comprising a removal tool, and the removal tool includes an insertion hole provided for the roller to be inserted therein; an aperture of the insertion hole is greater than an outer diameter of the roller member but smaller than an outer diameter of the brush.	However Jennies teaches a similar configuration comprising a removal tool (See 1:07-1:35 of Jennies see slide 1), and the removal tool includes an insertion hole provided for a roller to be inserted therein (See 1:27-1:37 of Jennies see slide 2); an aperture of the insertion hole is greater than an outer diameter of the roller to be inserted therein (Evident by 1:39-1:44 of Jennies See slide 3) ; an aperture of the insertion hole is greater than an outer diameter of the roller member (roller member fits inside removal tool) but smaller than an outer diameter of the brush (Brush of Roller member is compressed as it enters the tool, meaning diameter of the tool is smaller than the brush, See figure Slide 3) .
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the soiled roller of gilbert to be a soiled roller with a cleaning tool as taught by Jennies in order to allow for the roller to be cleaned after heavy use allowing the user to continue to use the same roller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harrison (Us 20110303239 A1) Teaches a similar cleaner roller configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./Examiner, Art Unit 3723

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723